93 Okla. Crim. 25 (1950)
224 P.2d 611
Ex parte TAYLOR.
No. A-11507.
Criminal Court of Appeals of Oklahoma.
November 22, 1950.
Judd Black and O.P. Estes, Oklahoma City, for petitioner.
Granville Scanland, County Atty., and Hubert Gibson, Asst. County Atty., Oklahoma City, for respondent.
JONES, P.J.
This is an original action in habeas corpus instituted by the petitioner, Edgar T. Taylor, for the purpose of being admitted to bail upon a charge of murder which was pending against him by an information filed in the district court of Oklahoma county.
The testimony of the petitioner and a complete transcript of the evidence of many other witnesses taken *26 at the preliminary examination and in the application for bail in the district court has been considered in connection with this application.
The petitioner shot and killed Terrell Baxter Meshew in a beer tavern operated by the petitioner in Oklahoma City. The defendant was engaged in the whisky business and the deceased was an habitual criminal. The witnesses for both sides consisted chiefly of pimps, prostitutes, and bootleggers. The defendant swore that he shot the deceased in resisting an attempt by the deceased to hijack him. Some witnesses supported the defendant's version of the shooting, but there was strong evidence by other witnesses to refute it. We do not care to comment upon the weight of the evidence, but we are convinced that the petitioner has made a sufficient showing to entitle him to be admitted to bail.
It is therefore ordered that petitioner be admitted to bail in the reasonable sum of twenty thousand dollars, conditioned as required by law, and to be approved by the court clerk of Oklahoma county.
BRETT and POWELL, JJ., concur.